Citation Nr: 0831545	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-21 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  Post 
service medical records reflect a number of psychiatric 
diagnoses, which however, include PTSD.  The veteran contends 
the in-service stressful event which caused him to develop 
PTSD was his presence at the time of a fire that destroyed a 
significant amount of his unit's ammunition and other 
equipment in Doha, Kuwait in July 1991.  This fire effecting 
elements of the 11th Armored Cavalry Regiment is an 
historical fact, and the veteran's service medical records 
reflect his assignment to the headquarters troop of this unit 
in entries dated shortly before and shortly after the fire.  
Likewise, the partial service personnel records that have 
been obtained show the veteran's service in Southwest Asia at 
approximately this time, and the veteran submitted personal 
snapshots of the wreckage from the aftermath of this fire.  
Given this, it may be reasonably concluded the veteran's 
stressor has been satisfactorily verified for purposes of 
adjudicating his claim for service connection for PTSD.  

With the stressor verified, the veteran should undergo VA 
examination to ascertain whether he meets the criteria for a 
diagnosis of PTSD based on this event.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination, who should review it, and be 
advised of the verified stressor 
concerning the July 1991 fire effecting 
the veteran's unit.  The examiner is then 
asked to determine if the veteran's 
psychiatric symptoms meet the criteria 
for diagnosis of PTSD based on his 
verified stressor in service.  A full 
explanation for any conclusions reached 
is requested.  

2.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

